UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1556



MARK J. ADAMS,

                                              Plaintiff - Appellant,

          versus


MAYOR AND CITY COUNCIL OF BALTIMORE, a
municipal corporation; PAUL GRAZIANO, in his
capacity as Executive Director of the Housing
Authority for Baltimore City,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
1608-MJG)


Submitted:   October 10, 2002             Decided:   October 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark J. Adams, Appellant Pro Se.       William Fitts Ryan, Jr.,
WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland; Thurman Wilbert
Zollicoffer, Jr., City Solicitor, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark J. Adams appeals the district court’s order granting the

Defendants’ motion to dismiss his civil action based on lack of

standing. We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Adams v. Mayor of Baltimore, No. CA-02-1608-MJG (D. Md. filed May

23, 2002 & entered May 24, 2002).        We deny the Appellees’ motion

for summary disposition.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2